Mr. Justice Hand delivered the opinion of the court: This was an application for judgment and order of sale against the property of the appellant for the following taxes levied against its property for the year 1911, viz.: Road and bridge tax in the town of Danville, $78.65; road ■ and bridge tax in the town of Oakwood, $238.34; road and bridge tax in the town of Catlin, $19.67, and town tax of the town of Oakwood, $15.25. The appellant appeared and filed objections to the rendition of judgment and order of sale against its property, which were overruled and judgment was rendered, and it has prosecuted this appeal. The objections to the road and bridge taxes in the towns of Danville, Oakwood and Catlin are, that in the town of Danville an additional levy of five cents on the $100, in the town of Oakwood an additional levy of twenty-five cents on the $100 and in the town of Catlin an additional levy of twenty-five cents on the $100 were made under section 14 of the Road and Bridge act, in addition to a levy of thirty-six cents on the $100 made under section 13 of said act in each of said towns, and that the reasons certified by the highway commissioners for the needs of such additional levies were not sufficient. The reasons assigned in the town of Danville were as follows: '‘For opening a new road at Atherton cemetery, $1000; a new bridge on Georgetown road, $1000; a new bridge on Jones road, $1000; a new bridge on Hungry Hollow road, $1000; a new bridge on Batestown road, $500, and a new bridge on Beverich road, $300.” The reason assigned in the town of Oakwood was, “for the purpose of constructing a bridge and approaches at Chaney ford, on Salt creek,” and the reason assigned in the town of Catlin was, “for building a bridge at Sugar Grove school house and Butler branch, and for liquidating ditch damages.” The several reasons specified for an additional levy under section. 14 of the Road and Bridge act, as amended, were sufficient, and the county court did not err in overruling the objections to the road and bridge taxes in the towns of Dan-ville, Oakwood and Catlin. People v. Cairo, Vincennes and Chicago Railway Co. (ante, p. 286;) People v. Cleveland, Cincinnati, Chicago and St. Louis Railway Co. (ante, p. 423.) The objection urged against the town tax in the town of Oakwood was, that out of a total tax levy for that township of $1600, a levy of $260 was made for contingent and general purposes. In People v. Chicago, Burlington and Quincy Railroad Co. 253 Ill. 100, it was said that under the former decisions of this court a tax levy for contingent and general expenses was invalid, but that under the later decisions of this court an inconsiderable amount could be levied for contingent and general expenses under such general designation; that to permit a taxing body to levy one-eighth or one-ninth of the entire tax levied in the municipality for a year for contingent and general expenses would be to permit a taxing body to include matters in a tax levy which were not authorized by law, and that the courts should only approve such general tax levies for a small amount when compared with the entire tax levy. In this case the amount levied for contingent and general expenses is sixteen per cent of the entire tax levy. We are of the opinion, therefore, that the amount levied for contingent and general expenses was far too large an amount and that such tax levy cannot be sustained. The judgment of the county court as tó the road and bridge taxes in Danville, Oakwood and Gatlin townships will be affirmed, and its judgment for a town tax of $15.25 in Oakwood township levied for contingent and general purposes, and from which the appeal was prosecuted, will be reversed and the cause will be remanded. Affirmed in part, reversed in part and remanded.